

EXHIBIT 10.1
American Express Company
2016 Incentive Compensation Plan
(as amended and restated effective May 5, 2020)
1.
PURPOSE.

The purpose of the 2016 Incentive Compensation Plan (the “Plan”) is to promote
shareholder value and the future success of American Express Company (the
“Company”) by providing appropriate retention and performance incentives to the
employees of the Company and its Affiliates and certain other individuals who
perform services for the Company and its Affiliates.
2.
ADMINISTRATION.

(a) Administration. Except as otherwise specified herein, the Plan shall be
administered solely by the Compensation and Benefits Committee (the “Committee”)
of the Board of Directors (the “Board”) of the Company, as such Committee is
from time to time constituted, or any successor committee the Board may
designate to administer the Plan. The Committee shall consist of no fewer than
two directors (or such greater number as may be required for committees of the
Board under the Company’s governing documents), each of whom is (i) a
“Non-Employee Director” within the meaning of Rule 16b-3 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), or any successor
provision; and (ii) a director meeting the independence requirements for
compensation committee members under the rules and regulations of the New York
Stock Exchange or such other principal securities market on which the Common
Shares are traded (the “Exchange”). The Committee may delegate any of its powers
and duties to appropriate officer(s) of the Company in accordance with
guidelines established by the Committee from time to time.
(b) Authority. Subject only to Paragraph 4(g), the Committee has all the powers
vested in it by the terms of the Plan set forth herein, such powers to include
exclusive authority to select the employees and other individuals to be granted
awards under the Plan (“Awards”), to determine the type, size and terms of the
Award to be made to each individual selected, to modify the terms of any Award
that has been granted, to determine the time when Awards will be granted, to
establish performance objectives, and to prescribe the form of the instruments
embodying Awards made under the Plan. The Committee has the power and authority
to make any adjustments necessary or desirable as a result of the granting of
Awards to eligible individuals located outside the United States, and to adopt,
to amend or to rescind rules, procedures or subplans relating to the operation
and administration of the Plan in order
-1-

--------------------------------------------------------------------------------



to accommodate local laws, policies, customs, procedures or practices, and
accounting, tax or other regulatory standards, or to facilitate the
administration of the Plan, including, but not limited to, the authority to
adopt, to amend or to rescind rules, procedures and subplans that limit or vary:
the methods available to exercise Awards; the methods available to settle
Awards; the methods available for the payment of income taxes, social insurance
contributions and employment taxes; the procedures for withholding on Awards;
and the use of stock certificates or other indicia of ownership. The Committee
may also adopt rules, procedures or subplans applicable to particular Affiliates
or locations.
The Committee is authorized to interpret the Plan and the Awards granted under
the Plan, to establish, amend and rescind any rules and regulations relating to
the Plan, and to make any other determinations which it deems necessary or
desirable for the administration of the Plan. The Committee may correct any
defect or supply any omission or reconcile any inconsistency in the Plan or in
any Award in the manner and to the extent the Committee deems necessary or
desirable to carry it into effect. Any decision of the Committee in the
interpretation and administration of the Plan, as described herein, shall lie
within its sole and absolute discretion and shall be final, conclusive and
binding on all parties concerned.
(c) Repricing Prohibited Absent Shareholder Approval. Notwithstanding any
provision of the Plan, except for adjustments pursuant to Paragraph 15, the
Committee shall not reprice, adjust or amend the exercise price of Stock Options
or the exercise price of Stock Appreciation Rights previously awarded to any
participant, whether through amendment, cancellation and replacement grant, or
any other means, unless such action is approved by the shareholders of the
Company. For purposes of the Plan, the term “reprice” shall mean: (i) the
reduction, directly or indirectly, in the per-share exercise price of an
outstanding Stock Option or Stock Appreciation Right by amendment, cancellation
or substitution; (ii) any action that is treated as a repricing under United
States generally accepted accounting principles; (iii) canceling a Stock Option
or Stock Appreciation Right in exchange for another Stock Option, Stock
Appreciation Right or other equity security (unless the cancellation and
exchange occurs in connection with a merger, acquisition, or similar
transaction); and (iv) any other action that is treated as a repricing by the
rules or regulations of the Exchange. In addition, notwithstanding any other
provision in the Plan to the contrary, a Stock Option may not be surrendered in
consideration of or exchanged for cash, other Awards, or a new Stock Option
having an exercise price below that of the Stock Option which was surrendered or
exchanged, unless the exchange occurs in connection with a merger, acquisition,
or similar transaction as set forth in Paragraph 15, or such action is approved
by the shareholders of the Company. Any amendment or repeal of this Paragraph
2(c) shall require the approval of the shareholders of the Company.
(d) Delegation. The Committee may authorize any one or more of their members or
any officer of the Company to execute and deliver documents or to take any other
action on behalf of the Committee with respect to Awards made or to be made to
Plan participants, subject to the requirements of applicable law, including
without
-2-

--------------------------------------------------------------------------------



limitation, Section 16 of the Exchange Act. For purposes of the Plan, references
to the Committee shall include any such person to whom the Committee has
delegated its authority pursuant to this Paragraph 2(d).
(e) Indemnification. No member of the Committee and no officer of the Company
shall be liable for anything done or omitted to be done by him, by any other
member of the Committee or by any officer of the Company in connection with the
performance of duties under the Plan, except for his own willful misconduct or
as expressly provided by applicable law.
3.
PARTICIPATION.

(a) Participants. Consistent with the purposes of the Plan, subject only to
Paragraph 4(g), the Committee shall have exclusive power to select the employees
and other individuals performing services for the Company and its Affiliates who
may participate in the Plan and be granted Awards under the Plan. Eligible
individuals may be selected individually or by groups or categories, as
determined by the Committee in its discretion.
(b) Affiliates. Unless the Committee determines otherwise, as used herein, the
term “Affiliate” means any entity in which the Company has a direct or indirect
equity interest of 50 percent or more, as determined by the Committee in its
discretion.
4.
AWARDS UNDER THE PLAN.

(a) Types of Awards. Awards under the Plan may include one or more of the
following types, either alone or in any combination thereof:
(i) “Stock Options”, which include “Nonqualified Stock Options” and “Incentive
Stock Options” or combinations thereof, are rights to purchase common shares of
the Company having a par value of $.20 per share and stock of any other class or
company into which such shares may thereafter be changed (the “Common Shares”).
Nonqualified Stock Options and Incentive Stock Options are subject to the terms,
conditions and restrictions specified in Paragraph 5.
(ii) “Stock Appreciation Rights” are rights to receive (without payment to the
Company) cash, Common Shares, or property, or other forms of payment, or any
combination thereof, as determined by the Committee, based on the increase in
the value of a Common Share over the per share exercise price. Stock
Appreciation Rights are subject to the terms, conditions and restrictions
specified in Paragraph 6.
(iii) Shares of “Restricted Stock” are Common Shares that are issued subject to
certain restrictions pursuant to Paragraph 7.
(iv) “Restricted Stock Units” are Awards that are valued by reference to a
Common Share, which value may be paid to the participant by delivery of cash,
Common Shares, or property, or other forms of payment, or any combination
-3-

--------------------------------------------------------------------------------



thereof, as the Committee shall determine, and that are issued subject to
certain restrictions pursuant to Paragraph 7.
(v) “Performance Grants” are Awards subject to the terms, conditions and
restrictions described in Paragraph 8, pursuant to which the participant may
become entitled to receive cash, Common Shares, or property, or other forms of
payment, or any combination thereof, as determined by the Committee.
The Committee may also grant any other Award providing benefits similar to (i)
through (v), subject to such terms, conditions and restrictions as it may
determine necessary or appropriate to satisfy non-U.S. law or regulatory
requirements or avoid adverse consequences under such requirements.
(b) Dividend Equivalents. Other than with respect to Stock Options or Stock
Appreciation Rights, the Committee may choose, at the time of the grant of an
Award or any time thereafter up to the time of the Award’s payment, to include
or to exclude as part of such Award an entitlement to receive cash dividends or
dividend equivalents, subject to such terms, conditions, restrictions or
limitations, if any, as the Committee may establish. Dividends and dividend
equivalents shall be paid in such form and manner (i.e., lump sum or
installments), and at such times as the Committee shall determine. All dividends
or dividend equivalents, which are not paid currently, may, at the Committee’s
discretion, be held in escrow and accrue interest or be reinvested into
additional Common Shares subject to the same vesting or performance conditions
as the underlying Award.
(c) Maximum Number of Shares that May Be Issued.
(i) Available Shares. Subject to adjustment as provided in Paragraph 15, the
maximum number of Common Shares that were available for issuance under the Plan
upon its initial approval by the shareholders of the Company on May 2, 2016 was
17,500,000 shares, of which approximately 7,300,000 shares remained available
for grant under the Plan as of March 1, 2020 (assuming outstanding unvested
performance RSUs vest at target). The maximum number of Common Shares available
for issuance under the Plan was increased by an additional 7,000,000 Common
Shares upon the approval of the amendment and restatement of the Plan by the
shareholders of the Company on May 5, 2020. Subject to adjustment as provided in
Paragraph 15, the maximum number of Common Shares that may be issued under the
Plan after March 1, 2020 is approximately 14,300,000, plus any Common Shares
related to Awards issued under the Plan on or before March 1, 2020 that are
forfeited, canceled, expired or otherwise terminated without the issuance of
Common Shares, with the exceptions noted below. There were approximately
7,400,000 shares subject to outstanding Awards under the Plan as of March 1,
2020. The maximum number of Common Shares that may be issued under the Plan
pursuant to Incentive Stock Options may not exceed, in the aggregate, 8,000,000.
Common Shares related to Awards issued under the Plan that are forfeited,
canceled, expired or otherwise terminated without the issuance of Common Shares
will again be available for issuance under the Plan. The following Common
Shares, however, may not again be made available for grant in respect of Awards
under the Plan: (A) Common Shares not issued or delivered
-4-

--------------------------------------------------------------------------------



as a result of the net settlement of an outstanding Stock Option or Stock
Appreciation Right, (B) Common Shares delivered to or withheld by the Company to
pay the exercise price of or the withholding taxes with respect to an Award and
(C) Common Shares repurchased on the open market with the proceeds from the
payment of the exercise price of a Stock Option.
(ii) Assumed or Substituted Awards. Awards granted through the assumption of, or
substitution for, outstanding awards previously granted by a company acquired by
the Company or any Affiliate or with which the Company or any Affiliate
combines, shall not reduce the maximum number of Common Shares that may be
issued under the Plan or the maximum number of Common Shares authorized for
grant to a participant in any calendar year described in Paragraph 4(d).
(iii) Share Counting. For purposes of counting shares against the share reserve
under the Plan on the date of grant, Awards denominated solely in Common Shares
(such as Stock Options and Restricted Stock) and other Awards that may be
exercised for, settled in or convertible into Common Shares will be counted
against the Plan reserve on the date of grant of the Award based on the maximum
number of shares that may be issued pursuant to the Award, as determined by the
Committee.
(iv) Source of Shares. Common Shares issued pursuant to the Plan may be
authorized but unissued shares, treasury shares, reacquired shares or any
combination thereof.
(d) Maximum Individual Limits. Subject to adjustment as provided in Paragraph
15, (i) the number of Common Shares underlying all Stock Options and Stock
Appreciation Rights that may be granted to any participant within any one
calendar year shall be limited to 2,000,000, (ii) in any one calendar year, no
participant may receive more than 1,000,000 shares of Restricted Stock or Common
Shares provided through Restricted Stock Units (excluding any Restricted Stock
or Restricted Stock Units issued in satisfaction of Performance Grants) and
(iii) with respect to Performance Grants, in any one calendar year, no
participant may be paid cash, Common Shares or other property or any combination
of the foregoing (including without limitation Restricted Stock or Restricted
Stock Units that may be issued in satisfaction of a Performance Grant) with a
value (as determined by the Committee) in excess of $20 million. For purposes of
the foregoing sentence, the calendar year or years in which amounts under Awards
are deemed paid or received shall be as determined by the Committee and any
deferral of Award settlement or payment permitted or required by the Committee
pursuant to Paragraph 10 of the Plan shall be disregarded for purposes of the
individual annual limits.
(e) Award Agreement. Unless otherwise determined by the Committee, each Award
shall be evidenced by an instrument in such form as the Committee shall
prescribe from time to time in accordance with the Plan, including a written
agreement, contract, certificate or other instrument or document containing the
terms and conditions of an individual Award granted under the Plan which may, in
the discretion of the
-5-

--------------------------------------------------------------------------------



Company, be transmitted electronically. Each Award and Award Agreement shall be
subject to the terms and conditions of the Plan.
(f) FDIA Limitations and Recoupment Provisions.
(i) Notwithstanding any other provision of the Plan to the contrary, any
payments or benefits to an employee pursuant to the Plan, or otherwise, are
subject to and conditioned upon their compliance with 12 USC Section 1828(k) and
any regulations promulgated thereunder.
(ii) Notwithstanding anything in the Plan or in any Award to the contrary, the
Company will be entitled to the extent required by applicable law (including,
without limitation, Section 10D of the Exchange Act and any regulations
promulgated with respect thereto) or Exchange listing conditions, in each case
as in effect from time to time, to recoup compensation of whatever kind paid
under the Plan by the Company at any time.
(g) Non-Employee Director Awards. In respect of Awards granted to non-employee
directors of the Company or its Affiliates, the Board has all the powers
otherwise vested in the Committee by the terms of the Plan set forth herein,
including the exclusive authority to select the non-employee directors to be
granted Awards under the Plan, to determine the type, size and terms of the
Award to be made to each non-employee director selected, to modify the terms of
any Award that has been granted to a non-employee director, to determine the
time when Awards will be granted to non-employee directors and to prescribe the
form of the instruments embodying Awards made under the Plan to non-employee
directors. The aggregate maximum Fair Market Value (determined on the Award
grant date) of the Common Shares with respect to which Awards are granted under
the Plan in any calendar year to any non-employee director in respect of
services as a non-employee director shall not exceed $500,000.
(h) Exclusion from Minimum Vesting and Continued Employment Requirements. Awards
granted under Paragraphs 5, 6, 7 and 8 of the Plan shall be subject to the
minimum vesting period and continued employment or provision of service
requirement specified for the Award by such Paragraph, as applicable, except
that:
(i) up to a maximum of five percent (5%) of the maximum aggregate number of
Common Shares that may be issued under the Plan pursuant to Paragraph 4(c) may
be issued pursuant to Awards granted under Paragraphs 5, 6, 7 and 8 of the Plan
without regard for any minimum exercisability or vesting period requirements set
forth in such Paragraphs; and
(ii) continued employment or provision of service for exercisability or vesting
shall not be required as (A) the Committee may determine or permit otherwise in
the event of death, disability, retirement or other termination of a
participant, or, subject to Paragraph 16 of the Plan, in connection with a
corporate transaction (which includes but is not limited to a divestiture,
spin-off, split-off, asset transfer, outsourcing or joint venture formation)
(each such event, a “Defined Event”), and (B) may be required or otherwise be
deemed advisable by the Committee in
-6-

--------------------------------------------------------------------------------



connection with an Award granted through the assumption of, or substitution for,
outstanding awards previously granted by a company acquired by the Company or
any Affiliate or with which the Company or any Affiliate combines.
5.
STOCK OPTIONS.

The Committee may grant Stock Options either alone or in conjunction with Stock
Appreciation Rights at the time of grant. The Committee may grant Incentive
Stock Options to any employee provided the terms of such grants comply with the
provisions of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”), or any successor provision, and the regulations thereunder, and that
any ambiguities in construction shall be interpreted in order to effectuate that
intent. Each Stock Option granted under the Plan shall comply with the following
terms and conditions, and with such other terms and conditions, including, but
not limited to, restrictions upon the Stock Option or the Common Shares issuable
upon exercise thereof or the attainment of performance objectives as the
Committee may determine, including but not limited to such performance
objectives described in Paragraph 8(b), as the Committee, in its discretion,
shall establish:
(a) Exercise Price; Expiration Date. Except for Stock Options granted through
the assumption of, or substitution for, outstanding awards previously granted by
a company acquired by the Company or any Affiliate, or with which the Company or
any Affiliate combines, the exercise price shall be equal to or greater than the
Fair Market Value of the Common Shares subject to such Stock Option on the date
that the Stock Option is granted. The Committee in its discretion shall
establish the expiration date of a Stock Option; provided that in no event shall
the expiration date be later than ten years from the date of grant of the Stock
Option.
(b) Fair Market Value. The “Fair Market Value” of a Common Share as of any
specific date shall be the per Common Share closing price reported by the
Exchange on such date, or, if there is no such reported closing price on such
date, then the per Common Share closing price reported by the Exchange on the
last previous day on which such closing price was reported, or such other value
as determined by the Committee in accordance with applicable law. The “Fair
Market Value” of any property other than Common Shares shall be the market value
of such property as determined by the Committee using such methods or procedures
as it shall establish from time to time.
(c) Number of Common Shares. The Committee shall determine the number of Common
Shares to be subject to each Stock Option. The number of Common Shares subject
to an outstanding Stock Option may be reduced on a share-for-share or other
appropriate basis, as determined by the Committee, to the extent that Common
Shares under such Stock Option are used to calculate the cash, Common Shares, or
property, or other forms of payment, or any combination thereof, received
pursuant to exercise of a Stock Appreciation Right attached to such Stock
Option.
(d) Minimum Vesting Period. Stock Options shall not vest for at least one year
after the date of grant, except as (A) the Committee may determine or permit
-7-

--------------------------------------------------------------------------------



otherwise in the event of a Defined Event or (B) may be required or otherwise be
deemed advisable by the Committee in connection with Stock Options granted
through the assumption of, or substitution for, outstanding awards previously
granted by a company acquired by the Company or any Affiliate or with which the
Company or any Affiliate combines.
(e) Exercisability. The Stock Option shall not be exercisable:
(i) unless the Stock Option has vested; and
(ii) unless payment in full for the Common Shares being acquired thereunder at
the time of exercise is made in such form as the Committee may determine in its
discretion, including, but not limited to (A) cash, (B) Common Shares, (C) if
permitted by the Committee, by authorizing a third party to sell, on behalf of
the participant, the appropriate number of Common Shares otherwise issuable to
the participant upon the exercise of the Stock Option and to remit to the
Company a sufficient portion of the sale proceeds to pay the entire exercise
price and any tax withholding resulting from such exercise, or (D) any
combination thereof; and
(iii) unless the participant has been, at all times during the period beginning
with the date of the grant of the Stock Option and ending on the date of such
exercise, employed by (in the case of an Incentive Stock Option) or otherwise
performing services for the Company or an Affiliate, or a corporation, or a
parent or subsidiary of a corporation, substituting or assuming the Stock Option
in a transaction to which Section 424(a) of the Code or any successor statutory
provision thereto, is applicable, except that:
(A) in the case of any Nonqualified Stock Option, if such person shall cease to
be employed by or otherwise performing services for the Company or an Affiliate
solely by reason of the occurrence of a Defined Event, he may, during such
period following the Defined Event as the Committee, in its discretion, may
determine or permit, exercise the Nonqualified Stock Option as if he continued
such employment or performance of service during such permitted period; and
(B) in the case of any Nonqualified Stock Option, if such person shall cease to
be employed by or otherwise performing services for the Company or an Affiliate
solely by reason of a period of Related Employment as defined in Paragraph 14,
he may, during such period of Related Employment, exercise the Nonqualified
Stock Option as if he continued such employment or performance of service; and
(C) in the event of the person’s death, the Committee may provide a decedent’s
executors, heirs or distributors a minimum period to exercise a Stock Option
with respect to any shares as to which the decedent could have exercised the
Stock Option at the time of his death, or such greater amount as the Committee
may determine.
(f) Incentive Stock Option Limitation. To the extent that the aggregate Fair
Market Value (determined as of the date of grant) of the Common Shares with
respect
-8-

--------------------------------------------------------------------------------



to which Incentive Stock Options are exercisable for the first time by any
individual during any calendar year (under all plans of the Company and its
Affiliates) exceeds $100,000, such Incentive Stock Options or portions thereof
which exceed such limit (according to the order in which they were granted)
shall be treated as Nonqualified Stock Options.
6.
STOCK APPRECIATION RIGHTS.

The Committee may grant Stock Appreciation Rights either alone or in conjunction
with Stock Options at the time of grant. Each Award of Stock Appreciation Rights
granted under the Plan shall comply with the following terms and conditions, and
with such other terms and conditions, including, but not limited to,
restrictions upon the Award of Stock Appreciation Rights or the Common Shares
issuable upon exercise thereof or the attainment of performance objectives as
the Committee may determine, including but not limited to such performance
objectives described in Paragraph 8(b), as the Committee, in its discretion, may
establish:
(a) Exercise Price; Expiration Date. Except for Stock Appreciation Rights
granted through the assumption of, or substitution for, outstanding awards
previously granted by a company acquired by the Company or any Affiliate, or
with which the Company or any Affiliate combines, the exercise price shall be
equal to or greater than the Fair Market Value of the Common Shares subject to
such Stock Appreciation Right on the date that the Stock Appreciation Right is
granted. A Stock Appreciation Right granted in conjunction with a Stock Option
shall have a per-share exercise price not less than the exercise price of the
Stock Option to which the Stock Appreciation Right is attached. The Committee in
its discretion shall establish the expiration date of a Stock Appreciation
Right; provided that in no event shall the expiration date be later than ten
years from the date of grant of the Stock Appreciation Right.
(b) Number of Common Shares. The Committee shall determine the number of Common
Shares to be subject to each Award of Stock Appreciation Rights. The number of
Common Shares subject to an outstanding Award of Stock Appreciation Rights may
be reduced on a share-for-share or other appropriate basis, as determined by the
Committee, to the extent that Common Shares under such Award of Stock
Appreciation Rights are used to calculate the Common Shares received pursuant to
exercise of a Stock Option attached to such Award of Stock Appreciation Rights.
(c) Minimum Vesting Period. The Award of Stock Appreciation Rights shall not
vest for at least one year after the date of grant, except as (A) the Committee
may determine or permit otherwise in the event of a Defined Event or (B) may be
required or otherwise be deemed advisable by the Committee in connection with
Stock Appreciation Rights granted through the assumption of, or substitution
for, outstanding awards previously granted by a company acquired by the Company
or any Affiliate or with which the Company or any Affiliate combines.
(d) Exercisability. The Award of Stock Appreciation Rights shall not be
exercisable:
-9-

--------------------------------------------------------------------------------



(i) unless the Award of the Stock Appreciation Rights has vested or the Stock
Option to which the Award of Stock Appreciation Rights is attached, if any has
vested; and
(ii) unless the person exercising the Award of Stock Appreciation Rights has
been at all times during the period beginning with the date of the grant thereof
and ending on the date of such exercise, employed by or otherwise performing
services for the Company or an Affiliate, except that:
(A) in the case of any Award of Stock Appreciation Rights (other than those
attached to an Incentive Stock Option), if such person shall cease to be
employed by or otherwise performing services for the Company or an Affiliate
solely by reason of the occurrence of a Defined Event, he may, during such
period following the Defined Event as the Committee, in its discretion, may
determine or permit, exercise the Award of Stock Appreciation Rights as if he
continued such employment or performance of service during such permitted
period; and
(B) in the case of any Award of Stock Appreciation Rights, (other than those
attached to an Incentive Stock Option), if such person shall cease to be
employed by or otherwise performing services for the Company or an Affiliate
solely by reason of a period of Related Employment as defined in Paragraph 14,
he may, during such period of Related Employment, exercise the Award of Stock
Appreciation Rights as if he continued such employment or performance of
services; and
(C) in the event of the person’s death, the Committee may provide his executors,
heirs or distributors a minimum period to exercise an Award of Stock
Appreciation Rights with respect to any shares as to which the decedent could
have exercised the Award of Stock Appreciation Rights, or such greater amount as
the Committee may determine.
(e) Exercise and Settlement. An Award of Stock Appreciation Rights shall entitle
the holder (or any person entitled to act under the provisions of Paragraph
6(d)(ii)(C)) to exercise such Award and to surrender unexercised the Stock
Option to which the Stock Appreciation Right is attached (or any portion of such
Stock Option) to the Company and to receive from the Company in exchange
therefore, without payment to the Company, that number of Common Shares having
an aggregate value equal to (or, in the discretion of the Committee, less than)
the excess of the Fair Market Value of one Common Share, at the date of such
exercise, over the exercise price per share, times the number of shares subject
to the Award or the Stock Option, or portion thereof, which is so exercised or
surrendered, as the case may be. The Committee shall be entitled in its
discretion to elect to settle the obligation arising out of the exercise of a
Stock Appreciation Right by the payment of cash, property, or other forms of
payment, or any combination thereof, as determined by the Committee, equal to
the aggregate Fair Market Value of the Common Shares it would otherwise be
obligated to deliver.
(f) Deemed Exercise. An Award of Stock Appreciation Rights may provide that it
shall be deemed to have been exercised at the close of business on the business
day preceding the expiration date of the Stock Appreciation Right (or of the
related
-10-

--------------------------------------------------------------------------------



Stock Option), or such other date as specified by the Committee, if at such time
such Stock Appreciation Right has a positive value. Such deemed exercise shall
be settled or paid in the same manner as a regular exercise thereof, as provided
in Paragraph 6(e).
(g) No Fractional Shares. No fractional shares may be delivered under this
Paragraph 6, but in lieu thereof a cash or other adjustment shall be made as
determined by the Committee in its discretion.
7.
RESTRICTED STOCK; RESTRICTED STOCK UNITS.

Each Award of Restricted Stock or Restricted Stock Units under the Plan shall
comply with the following terms and conditions, and with such other terms and
conditions as the Committee, in its discretion, shall establish:
(a) Number of Common Shares. The Committee shall determine the number of Common
Shares to be issued to a participant pursuant to the Award, and the extent, if
any, to which they shall be issued in exchange for cash, other consideration, or
both.
(b) Restricted Period. Restricted Stock Units and the Common Shares issued to a
participant in accordance with the Award of Restricted Stock may not be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of, except by
will or the laws of descent and distribution, or as otherwise determined by the
Committee, for such period as the Committee shall determine, from the date on
which the Award is granted (the “Restricted Period”). Any attempt to dispose of
any such Restricted Stock Units or Common Shares in contravention of the
foregoing restrictions shall be null and void and without effect.
(c) Restricted Stock. Common Shares issued to a participant in accordance with
the Award of Restricted Stock may be issued in certificate form or through the
entry of an uncertificated book position on the records of the Company’s
transfer agent and registrar. The Company may impose appropriate restrictions on
the transfer of such Common Shares which shall be evidenced in the manner
permitted by law as determined by the Committee in its discretion.
(d) Vesting Conditions. The vesting of the Award of Restricted Stock or
Restricted Stock Units may be conditioned upon the attainment of specific
performance objectives as the Committee may determine, including but not limited
to such performance objectives described in Paragraph 8(b).
(e) Minimum Vesting Periods. The Restricted Period shall be for a minimum of one
year, except as (A) the Committee may determine or permit otherwise in the event
of a Defined Event or (B) may be required or otherwise be deemed advisable by
the Committee in connection with Restricted Stock or Restricted Stock Units
granted through the assumption of, or substitution for, outstanding awards
previously granted by a company acquired by the Company or any Affiliate or with
which the Company or any Affiliate combines.
-11-

--------------------------------------------------------------------------------



(f) Shareholder Rights. Unless otherwise determined by the Committee in its
discretion, prior to the expiration of the Restricted Period, a participant to
whom an Award of Restricted Stock has been made (and any person succeeding to
such a participant’s rights pursuant to the Plan) shall have ownership of such
Common Shares, including the right to vote the same and to receive dividends or
other distributions made or paid with respect to such Common Shares, subject,
however, to the restrictions and limitations imposed thereon pursuant to the
Plan.
8.
PERFORMANCE GRANTS.

The Award of a Performance Grant to a participant will entitle the participant
to receive an amount in cash, Common Shares or other property (including but not
limited to other Awards) determined by the Committee if the terms and conditions
specified herein and in the Award are satisfied. The Award of a Performance
Grant shall be subject to the following terms and conditions, and to such other
terms and conditions, including but not limited to, restrictions upon any cash,
Common Shares or property, or other forms of payment, or any combination
thereof, issued in respect of the Performance Grant, as the Committee, in its
discretion, shall establish:
(a) Grant Terms. The Committee shall determine the value or the range of values
of a Performance Grant to be awarded to each participant selected for an Award
of a Performance Grant and the performance objectives (which may but need not
include the performance objectives described in Paragraph 8(b)) upon which the
vesting, payment or settlement of the Performance Grants is conditioned.
Performance Grants may be issued in different classes or series having different
names, terms and conditions.
(b) Performance Objectives. Such performance objectives may vary by participant
and by Award, and may be based upon the attainment of specific or per-share
amounts of, or changes in, one or more, or a combination of two or more, of the
following: revenue, revenue growth or product revenue growth; net income (before
or after taxes); earnings (including earnings before taxes, earnings before
interest and taxes or earnings before interest, taxes, depreciation and
amortization) or earnings per share; shareholders’ equity or return on
shareholders’ equity; assets, return on assets or net assets; capital or return
on capital (including return on total capital or return on invested capital);
book value or book value per share; economic value added models or equivalent
metrics; operating income (before or after taxes); pre- or after-tax income
(before or after allocation of corporate overhead or incentive compensation);
operating expenses or reengineering savings; operating margins, gross margins or
cash margin; cash flow, cash flow per share (before or after dividends) or cash
flow return on investment; stock price or TSR; market share; debt reduction;
CCAR related capital ratios; credit metrics; regulatory achievements; or such
other performance objectives determined by the Committee in its sole discretion.
The Committee may provide that, in measuring the achievement of the performance
objectives, an award may include or exclude items such as realized investment
gains and losses, extraordinary, unusual, non-recurring or infrequently
recurring items, asset write-downs, effects of accounting
-12-

--------------------------------------------------------------------------------



changes, currency fluctuations, acquisitions, divestitures,
reserve-strengthening and other non-operating items. The foregoing objectives
may be applicable to the Company as a whole, one or more of its subsidiaries,
divisions, business units or business lines, or any combination of the
foregoing, and may be applied on an absolute basis or be relative to other
companies, industries or indices (e.g., stock market indices) or be based upon
any combination of the foregoing. In addition to the performance objectives, the
Committee may also condition payment of any Performance Grant upon the
attainment of conditions, such as completion of a period of service,
notwithstanding that the performance objective or objectives specified in such
Award are satisfied.
(c) Minimum Vesting Periods. The vesting period (the “Award Period”) in respect
of any Performance Grant shall be a period determined by the Committee. The
Award Period shall be for a minimum of one year, except as (A) the Committee may
determine or permit otherwise in the event of a Defined Event or (B) may be
required or otherwise be deemed advisable by the Committee in connection with
Performance Grants granted through the assumption of, or substitution for,
outstanding awards previously granted by a company acquired by the Company or
any Affiliate or with which the Company or any Affiliate combines.
9.
[INTENTIONALLY OMITTED].

10.
PAYMENT OF AWARDS.

The Committee may, in its discretion, settle any Award through the payment of
cash, the delivery of Common Shares or property, the granting of Awards, or a
combination thereof as the Committee shall determine. Any Award settlement,
including payment deferrals, may be subject to conditions, restrictions and
contingencies as the Committee shall determine. The Committee may permit or
require the deferral of any Award payment, subject to such terms, rules and
procedures as the Committee may establish, which may include provisions for the
payment or crediting of interest, or dividend equivalents, including converting
such credits into deferred Common Share equivalents; provided, that the
Committee shall not have any such authority to the extent that the grant or
exercise of such authority would cause any tax to become due under Section 409A
of the Code and the Treasury Regulations promulgated and other official guidance
issued thereunder (collectively, “Section 409A”).
11.
AMENDMENT OF THE PLAN OR AWARDS.

The Plan may be amended in whole or in part at any time and from time to time by
the Board, and the terms of any outstanding Award under the Plan may be amended
from time to time by the Committee (or Board as applicable) in its discretion in
any manner that it deems necessary or appropriate; provided however, that no
amendment may be made without shareholder approval if such amendment would (a)
increase the number of shares available for grant specified in Paragraph 4(c)
(other than pursuant to Paragraph 15); (b) decrease the minimum Stock Option
exercise price set forth in Paragraph 5(a) (other than changes made pursuant to
Paragraph 15); (c) reduce the minimum vesting or performance periods set forth
in Paragraph 5(d), 6(c), 7(e) or 8(c);
-13-

--------------------------------------------------------------------------------



(d) change the individual Award limits set forth in Paragraph 4(d) or 4(g)
(other than pursuant to Paragraph 15); (e) amend or repeal the prohibitions
against repricing or exchange set forth in Paragraph 2(c); or (f) in the absence
of shareholder approval, adversely affect compliance of the Plan with applicable
laws, rules and regulations. No such amendment shall adversely affect in a
material manner any right of a participant under an Award without his written
consent. Any shareholder approval requirement under the Plan will be met if such
approval is obtained in accordance with applicable law. Notwithstanding the
foregoing, any amendment to the Plan or any outstanding Award under the Plan
shall be made in a manner as to ensure that an Award intended to be exempt from
Section 409A will continue to be exempt from Section 409A or that the Award will
comply with the requirements of Section 409A.
12.
DISABILITY.

For the purposes of this Plan, a participant shall be deemed to have terminated
his employment or performance of services for the Company and its Affiliates by
reason of disability, if the Committee shall determine that the physical or
mental condition of the participant by reason of which such employment or
performance of services terminated was such at that time as would entitle him to
payment of monthly disability benefits under the Company’s Long-Term Disability
Benefit Plan, or, if the participant is not eligible for benefits under such
plan, under any similar disability plan of the Company or an Affiliate in which
he is a participant. If the participant is not eligible for benefits under any
disability plan of the Company or an Affiliate, he shall be deemed to have
terminated such employment or performance of services by reason of disability if
the Committee shall determine that his physical or mental condition would
entitle him to benefits under the Company’s Long-Term Disability Benefit Plan if
he were eligible therefore. Notwithstanding the above, the Committee may
determine a participant’s disability based upon any other criteria specified by
the Committee. Notwithstanding the foregoing, to the extent required for
exemption from or compliance with Section 409A, “disability” shall have the
meaning set forth in Section 409A.
13.
TERMINATION OF A PARTICIPANT.

For all purposes under the Plan, the Committee shall determine whether a
participant has terminated employment with or the performance of services for
the Company and its Affiliates; provided, however, that transfers between the
Company and an Affiliate or between Affiliates, and approved leaves of absence
shall not be deemed such a termination; and provided further that to the extent
required for exemption from or compliance with Section 409A, termination of
employment shall mean a “separation from service” within the meaning of Section
409A.
14.
RELATED EMPLOYMENT.

For the purposes of the Plan, “Related Employment” shall mean the employment or
performance of services by an individual for an employer that is neither the
Company nor an Affiliate; provided that (a) such employment or performance of
services is
-14-

--------------------------------------------------------------------------------



undertaken by the individual at the request of the Company or an Affiliate, (b)
immediately prior to undertaking such employment or performance of services, the
individual was employed by or performing services for the Company or an
Affiliate or was engaged in Related Employment as herein defined and (c) such
employment or performance of services is in the best interests of the Company
and is recognized by the Committee, in its discretion, as Related Employment for
purposes of this Paragraph 14. The death or disability of an individual during a
period of Related Employment as herein defined shall be treated, for purposes of
this Plan, as if the death or onset of disability had occurred while the
individual was employed by or performing services for the Company or an
Affiliate.
15.
DILUTION AND OTHER ADJUSTMENTS.

(a) In the event of any change in the outstanding Common Shares of the Company
by reason of any corporate transaction or change in corporate capitalization
such as a stock split, stock dividend, split-up, split-off, spin-off,
recapitalization, merger, consolidation, rights offering, reorganization,
combination, consolidation, subdivision or exchange of shares, a sale by the
Company of all or part of its assets, any distribution to shareholders other
than a normal cash dividend, partial or complete liquidation of the Company or
other extraordinary or unusual event, the Committee or Board, as applicable,
shall make such adjustment in: (i) the class and aggregate number of Common
Shares that may be delivered under the Plan as described in Paragraph 4(c) and
the individual Award maximum limits under Paragraphs 4(d) and 4(g); (ii) the
class, number and exercise price of outstanding Stock Options; (iii) the class,
number and exercise price of outstanding Stock Appreciation Rights; and (iv) the
class and number of shares subject to any other Awards granted under the Plan
(provided that the number of shares of any class subject to Awards shall always
be a whole number), as may be determined to be appropriate by the Committee or
Board, as applicable, and such adjustments shall be final, conclusive and
binding for all purposes of the Plan.
(b) In the event of any merger, consolidation or similar transaction as a result
of which the holders of Common Shares receive consideration consisting
exclusively of securities of the surviving entity (or the parent of the
surviving entity) in such transaction, the Committee or Board, as applicable,
shall, to the extent deemed appropriate by the Committee or Board, as
applicable, adjust each Award outstanding on the date of such merger,
consolidation or similar transaction so that it pertains and applies to the
securities which a holder of the number of shares of Common Stock subject to
such Award would have received in such merger, consolidation or similar
transaction.
(c) In the event of (i) a dissolution or liquidation of the Company, (ii) a sale
of all or substantially all of the Company’s assets (on a consolidated basis),
(iii) a merger, consolidation or similar transaction involving the Company in
which the holders of Common Shares receive securities and/or other property,
including cash, other than shares of the surviving entity in such transaction
(or the parent of such surviving entity), the Committee or Board, as applicable,
shall, to the extent deemed appropriate by the
-15-

--------------------------------------------------------------------------------



Committee or Board, as applicable, have the power to provide for the exchange of
each Award (whether or not then exercisable or vested) for an Award with respect
to (A) some or all of the property which a holder of the number of Common Shares
subject to such Award would have received in such transaction or (B) securities
of the acquirer or surviving entity (or parent of such acquirer or surviving
entity) and, incident thereto, make an equitable adjustment as determined by the
Committee or Board, as applicable, in the exercise price of the Award, or the
number of shares or amount of property subject to the Award or provide for a
payment (in cash or other property) to the participant to whom such Award was
granted in partial consideration for the exchange of the Award; provided,
however, that in the event that the acquirer does not agree to the assumption or
substitution of Awards in the foregoing manner, the Committee shall, to the
extent deemed appropriate by the Committee or Board, as applicable, have the
power to cancel, effective immediately prior to the occurrence of such event,
each Award (whether or not then exercisable or vested), and, in full
consideration of such cancellation, pay to the participant to whom such Award
was granted an amount in cash, for each Common Share subject to such Award,
equal to the value, as determined by the Committee or Board, as applicable, of
such Award, provided that with respect to any outstanding Stock Option or Stock
Appreciation Right such value shall be equal to the excess of (A) the value, as
determined by the Committee or Board, as applicable, of the property (including
cash) received by the holder of a Common Share as a result of such event over
(B) the exercise price of such Stock Option or Stock Appreciation Right and that
no change to the original timing of payment will be made to the extent it would
result in a tax under Section 409A.
16.
CHANGE IN CONTROL.

The Committee (or Board as applicable) may provide in the Award Agreement for
provisions relating to a “change in control” of the Company (as such term is
defined in the Award Agreement), including without limitation the acceleration
of the exercisability, vesting or settlement of, or the lapse of restrictions or
deemed satisfaction of performance objectives with respect to, an Award;
provided that, in addition to any other conditions provided for in the Award
Agreement:
(a) any acceleration of the exercisability, vesting or settlement of, or the
lapse of restrictions or deemed satisfaction of performance objectives with
respect to, an Award in connection with a change in control may occur only if
(i) the change in control occurs and (ii) either (A) the employment of the
participant is terminated (as set forth in the Award Agreement) (i.e.,
“double-trigger”) or (B) the acquirer does not agree to the assumption or
substitution of outstanding Awards;
(b) with respect to any Award granted under the Plan that is earned or vested
based upon achievement of performance objectives (included but not limited to
Performance Grants), any amount deemed earned or vested in connection with a
change in control or associated termination of employment shall be based upon
the degree of performance attainment and/or the period of time elapsed in the
performance period as of the applicable date; and with respect to any Award that
constitutes a
-16-

--------------------------------------------------------------------------------



nonqualified deferred compensation plan within the meaning of Section 409A(d) of
the Code and provides for an accelerated payment in connection with a change in
control (whether or not in conjunction with a termination of employment),
“change in control” shall mean a “change in the ownership of a corporation,” a
“change in the effective control of a corporation” or a “change in the ownership
of a substantial portion of a corporation” within the meaning of Section 409A
for purposes of such accelerated payment provision.
17.
DESIGNATION OF BENEFICIARY BY PARTICIPANT.

A participant may designate a beneficiary to receive any payment to which he may
be entitled in respect of any Award under the Plan in the event of his death in
a manner determined by the Committee in its discretion. If no designated
beneficiary survives the participant and is living on the date on which any
amount becomes payable to such participant’s beneficiary, such payment will be
made to the legal representatives of the participant’s estate, and the term
“beneficiary” as used in the Plan shall be deemed to include such person or
persons. If there is any question as to the legal right of any beneficiary to
receive a distribution under the Plan, the Committee in its discretion may
determine that the amount in question be paid to the legal representatives of
the estate of the participant, in which event the Company, the Board and the
Committee and the members thereof will have no further liability to anyone with
respect to such amount.
18.
MISCELLANEOUS PROVISIONS.

(a) No loans from the Company or any Affiliate to a participant shall be
permitted in connection with the Plan.
(b) No employee or other person shall have any claim or right to be granted an
Award under the Plan. Determinations made by the Committee under the Plan need
not be uniform and may be made selectively among eligible individuals under the
Plan, whether or not such eligible individuals are similarly situated. Neither
the Plan nor any action taken hereunder shall be construed as giving any
employee or other person any right to continue to be employed by or perform
services for the Company or any Affiliate, and the right to terminate the
employment of or performance of services by any participant at any time and for
any reason is specifically reserved.
(c) (i) No participant or other person shall have any right with respect to the
Plan, the Common Shares reserved for issuance under the Plan or in any Award,
contingent or otherwise, until written evidence of the Award shall have been
delivered to the recipient and all the terms, conditions and provisions of the
Plan and the Award applicable to such recipient (and each person claiming under
or through him) have been met.
(ii) Unless otherwise determined by the Committee in its discretion, a
participant to whom a grant of Stock Options, Stock Appreciation Rights,
Performance Grants or any other Award is made (and any person succeeding to such
a participant’s rights pursuant to the Plan) shall have no rights as a
shareholder with respect to any Common Shares or as a holder with respect to
other securities, if any, issuable pursuant
-17-

--------------------------------------------------------------------------------



to any such Award until the date of the issuance of a stock certificate to him
or the entry on his behalf of an uncertificated book position on the records of
the Company’s transfer agent and registrar for such Common Shares or other
instrument of ownership, if any. Except as provided in Paragraph 15, no
adjustment shall be made for dividends, distributions or other rights (whether
ordinary or extraordinary, and whether in cash, securities, other property or
other forms of consideration, or any combination thereof) for which the record
date is prior to the date such book entry is made or a stock certificate or
other instrument of ownership, if any, is issued.
(d) An Award and a participant’s rights and interest under the Award, may not be
sold, assigned or transferred, hypothecated or encumbered in whole or in part
either directly or by operation of law or otherwise (except in the event of a
participant’s death) including, but not by way of limitation, execution, levy,
garnishment, attachment, pledge, bankruptcy or in any other manner; provided,
however, that the Committee may allow a participant to assign or transfer
without consideration an Award to one or more members of his immediate family,
to a partnership of which the only partners are the participant or members of
the participant’s immediate family, to a trust established by the participant
for the exclusive benefit of the participant or one or more members of his
immediate family or pursuant to a domestic relations order (as defined in the
Code).
(e) No Common Shares, property, or other forms of payment shall be issued
hereunder with respect to any Award unless counsel for the Company shall be
satisfied that such issuance will be in compliance with applicable federal,
state, local and foreign legal, securities exchange and other applicable
requirements. The Company shall be under no obligation to effect the
registration pursuant to the Securities Act of 1933, as amended, of any Common
Shares to be issued hereunder or to effect similar compliance under any state or
local laws.
(f) The Company and its Affiliates shall have the right to deduct from any
payment made under the Plan the federal, state, local or foreign income or other
taxes required by law to be withheld with respect to such payment. In accordance
with rules and procedures established by the Committee, the required withholding
obligations may be settled with Common Shares, including Common Shares that are
part of the Award that gives rise to the withholding requirement (up to the
participant’s minimum required tax withholding rate or such other rate that will
not trigger a negative accounting impact). It shall be a condition to the
obligation of the Company to issue Common Shares, property, or other forms of
payment, or any combination thereof, upon exercise, settlement or payment of any
Award under the Plan, that the participant (or any beneficiary or person
entitled to act) pay to the Company, upon its demand, such amount as may be
requested by the Company for the purpose of satisfying any liability to withhold
federal, state, local or foreign income or other taxes. If the amount requested
is not paid, the Company may refuse to issue Common Shares, property, or other
forms of payment, or any combination thereof. Notwithstanding anything in the
Plan to the contrary, the Committee may, in its discretion, permit an eligible
participant (or any beneficiary or person entitled to act) to elect to pay a
portion or all of the amount requested by the Company for such taxes with
respect to such Award, at such time and
-18-

--------------------------------------------------------------------------------



in such manner as the Committee shall deem to be appropriate (including, but not
limited to, by authorizing the Company to withhold, or agreeing to surrender to
the Company on or about the date such tax liability is determinable, Common
Shares, property, or other forms of payment, that would otherwise be
distributed, or have been distributed, as the case may be, pursuant to such
Award to such person, having a Fair Market Value equal to the amount of such
taxes).
(g) The Plan shall be unfunded. The Company shall not be required to establish
any special or separate fund or to make any other segregation of assets to
assure the payment of any Award under the Plan, and the rights to the payment of
Awards shall be no greater than the rights of the Company’s general creditors.
(h) By accepting any Award or other benefit under the Plan, each participant and
each person claiming under or through him shall be conclusively deemed to have
indicated his acceptance and ratification of, and consent to, any action taken
under the Plan by the Company, the Board or the Committee.
(i) Although the Company may structure an Award to qualify for favorable
federal, state, local or foreign tax treatment, or to avoid adverse tax
treatment, no person connected with the Plan in any capacity, including, but not
limited to, the Company and its directors, officers, agents and employees, makes
any representation, commitment or guarantee that any intended tax treatment will
be applicable with respect to any Award under the Plan, or that such tax
treatment will apply to or be available to a participant or his or her
beneficiary. Furthermore, the existence of an Award shall not affect the right
or power of the Company or its shareholders to take any corporate action,
regardless of the potential effect of such action on the tax treatment of an
Award under the Plan.
(j) Unless the context indicates otherwise, references to “Paragraphs” in the
Plan refer to Paragraphs of the Plan.
(k) In the Plan, the use of the masculine pronoun shall include the feminine and
the use of the singular shall include the plural, as appropriate.
(l) Headings of Paragraphs herein are inserted only for convenience of reference
and are not to be considered in the construction of the Plan.
(m) If any provision of the Plan shall be held unlawful or otherwise invalid or
unenforceable in whole or in part by a court of competent jurisdiction, such
provision shall (i) be deemed limited to the extent that such court of competent
jurisdiction deems it lawful, valid or enforceable and as so limited shall
remain in full force and effect, and (ii) not affect any other provision of the
Plan or part thereof, each of which shall remain in full force and effect.
(n) The validity, construction, interpretation, administration and effect of the
Plan, and of its rules and regulations, and rights relating to the Plan and to
Awards granted under the Plan, shall be governed by the substantive laws, but
not the choice of law rules, of the State of New York.
-19-

--------------------------------------------------------------------------------



(o) Awards granted under the Plan are intended to comply with or be exempt from
Section 409A and shall be administered in a manner that is intended to comply
with or be exempt from Section 409A (and thus avoid the imposition of any tax
under Section 409A) and shall be construed and interpreted in accordance with
such intent. To the extent that an Award or the payment, settlement or deferral
thereof is subject to Section 409A, the Award shall be granted, paid, settled or
deferred in a manner that will comply with Section 409A and the American Express
Section 409A Compliance Policy, as amended from time to time, and any successor
policy thereto, except as otherwise determined by the Committee. Unless the
Committee determines otherwise, any provision of the Plan that would cause the
grant of an Award or the payment, settlement or deferral thereof to fail
compliance with or exemption from Section 409A shall be amended to comply with
or be exempt from Section 409A on a timely basis, which may be made on a
retroactive basis, in accordance with regulations and other guidance issued
under Section 409A.
19.
PLAN TERMINATION.

The Plan may be suspended in whole or in part at any time and from time to time
by the Board. This Plan shall terminate upon the earlier of the following dates
or events to occur: (a) upon the adoption of a resolution of the Board
terminating the Plan; or (b) ten years from the date the Plan is initially
approved and adopted by the shareholders of the Company in accordance with
Paragraph 20. No termination of the Plan shall materially alter or impair any of
the rights or obligations of any person, without his consent, under any Award
theretofore granted under the Plan, except that subsequent to termination of the
Plan, the Committee may make amendments permitted under Paragraph 11.
20.
SHAREHOLDER ADOPTION.

The Plan shall be submitted to the shareholders of the Company for their
approval and adoption at a meeting to be held on or about May 2, 2016, or at any
adjournment thereof. The Plan shall not be effective and no Award shall be made
hereunder unless and until the Plan has been so approved and adopted. The
shareholders shall be deemed to have approved and adopted the Plan only if it is
approved and adopted at a meeting of the shareholders duly held by vote taken in
the manner required by the laws of the State of New York.
* * * * *
-20-